DETAILED ACTION
Claims 1 – 2 and 14 – 20 have been presented for examination.  Claims 1 – 2 and 14 - 20 are currently amended.  Claims 3 - 13 are cancelled.
This office action is in response to submission of the amendments on 12/21/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Rejection under 35 U.S.C. § 112
Applicant’s arguments overcome the 112(b) rejection, therefore it is withdrawn.

Response to Claim Rejection under 35 U.S.C. § 103
Applicant’s amendments overcome the 103 rejections, therefore they are withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

None of the prior art of record references taken either individually or in combination disclose the claim 1 (and similarly for claim 2) method, comprising the steps “(1) receiving values of design parameters related to the shape of the intake duct, 

None of the prior art of record references taken either individually or in combination disclose the claim 14 (and similarly for claim 15) non-transitory computer-readable medium, causing the computer to “(1) receive values of design parameters related to the shape of the intake duct, the design parameters related to the shape of the intake duct including i) a length ratio, ii) a shape of a centerline that extends from a center of an intake port to a center of an exhaust port of the intake duct, the shape of the centerline including an offset amount of the centerline in a horizontal direction from the center of the intake port to the center of the exhaust port and an off set amount of 

None of the prior art of record references taken either individually or in combination disclose the claim 16 (and similarly for claim 17) computer, configured to perform “(1) receive values of design parameters related to the shape of the intake duct, the design parameters related to the shape of the intake duct including i) a length ratio, ii) a shape of a centerline, iii) a cross-sectional shape of the intake duct at a middle of the intake duct, and iv) a cross-sectional-area distribution … wherein the design condition includes an optimizing condition related to the aerodynamic characteristics and the radar-cross-section characteristics, the optimizing condition including a total pressure recovery rate inside the intake duct being maximized while the radar cross 

None of the prior art of record references taken either individually or in combination disclose the claim 18 method (and similarly for claim 19 computer), comprising the steps (and similarly the computer configured to perform) “(1) receiving values of design parameters related to the shape of the intake duct, the design parameters related to the shape of the intake duct including i) a length ratio, ii) a shape of a centerline, iii) a cross-sectional shape, and iv) a cross-sectional-area distribution including a start point where a cross-sectional-area of the intake duct starts increasing and an end point where the cross-sectional-area of the intake duct ends increasing … wherein the design condition includes an optimizing condition related to the aerodynamic characteristics and the radar-cross-section characteristics, the optimizing condition including a total pressure recovery rate inside the intake duct being maximized while the radar cross section is minimized”, in combination with the remaining elements and features of the claim.  More specifically, the steps recite an intake duct design being parameterized in a specific way, and a specific aerodynamic property of the intake duct being optimized in a specific way (i.e. maximized), and a specific electromagnetic 

None of the prior art of record references taken either individually or in combination disclose the claim 20 system, configured to perform “(1) receive values of design parameters related to the shape of the intake duct, the design parameters related to the shape of the intake duct including i) a length ratio of an overall length of the intake duct from an intake port to an exhaust port of the intake duct and a diameter of an exhaust port of the intake duct, ii) a shape of a centerline that extends from a center of the intake port to a center of the exhaust port, the shape of the centerline including an offset amount of the centerline in a horizontal direction from the center of the intake port to the center of the exhaust port and an off set amount of the centerline in a vertical direction from the center of the intake port to the center of the exhaust port, iii) a cross-sectional shape of the intake duct at a middle of the intake duct, and iv) a cross-sectional-area distribution including a start point where a cross-sectional-area of the intake duct starts increasing and an end point where the cross-sectional-area of the intake duct ends increasing … wherein the design condition includes an optimizing condition related to the aerodynamic characteristics and the radar-cross-section characteristics, the optimizing condition including a total pressure recovery rate inside the intake duct being maximized while the radar cross section is minimized”, in combination with the remaining elements and features of the claim.  More specifically, 

Zhang, et al “Multidisciplinary Design of S-shaped Intake” teaches a multi-disciplinary design to achieve a redesigned intake duct, and a parameterized design of an intake duct.  However does not appear to explicitly disclose the specific recited “design parameters related to the shape of the intake duct”, and does not appear to explicitly disclose a multi-objective optimizing comprising updated design parameter iterations in combination with satisfying a preset design condition.

Lee et al. “Multi-Objective / Multidisciplinary Design Optimisation of Blended Wing Body UAV via Advanced Evolutionary Algorithms” teaches a multi-objective optimization of an aerodynamic characteristic and RCS of a wing shape.  However does not appear to explicitly disclose the multi-objective optimization of the total pressure recovery rate inside an intake duct and an RCS of the intake duct.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2129



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129